 



Exhibit 10.6
INDEMNITY AGREEMENT
     This Indemnity Agreement (“Agreement”) is made and entered into by and
between Pioneer Companies, Inc., a Delaware corporation (“Company”), and Charles
L. Mears (“Indemnitee”).
Introduction
     Indemnitee is a director of the Company. The parties desire that the
Company provide indemnification (including advancement of expenses) to
Indemnitee against any and all liabilities asserted against Indemnitee to the
fullest extent permitted by the Delaware General Corporation Law and any other
law (including statutory law and law established by judicial decision) of the
State of Delaware (collectively, “Law”), as the Law presently exists and may be
expanded from time to time. Based on such premise, and for certain good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
     1. Continued Service. Indemnitee will serve at the will of the Company or
under separate contract, if such exists, as a director of the Company for so
long as Indemnitee is duly elected and qualified in accordance with the Bylaws
of the Company or until Indemnitee tenders Indemnitee’s resignation to the
Company.
     2. Indemnification. The Company shall indemnify Indemnitee as follows:
          2.1. The Company shall indemnify Indemnitee when Indemnitee was or is
a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Company), by
reason of the fact that Indemnitee is or was a director, officer, employee or
agent of the Company, or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, against expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by Indemnitee in connection with such action, suit or proceeding
(including punitive and similar damages, to the extent permitted by Law) if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, and, with respect to
any criminal action or proceeding, had no reasonable cause to believe that
Indemnitee’s conduct was unlawful.
          2.2. The Company shall indemnify Indemnitee when Indemnitee was or is
a party or is threatened to be made a party to any threatened, pending or
completed action or suit by or in the right of the Company to procure a judgment
in its favor by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Company, or is or was serving at the request
of the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise against expenses
(including attorneys’ fees) actually and reasonably incurred by Indemnitee in
connection with the defense or settlement of such action or suit if Indemnitee
acted in good faith and in a manner that Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company and except that no

-1-



--------------------------------------------------------------------------------



 



 
indemnification pursuant to this Agreement shall be made in respect of any
claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Company unless and only to the extent that the Court of Chancery
or the court in which such action or suit was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses which the Court of Chancery or such other court
shall deem proper.
          2.3. Any indemnification under Sections 2.1 and 2.2 (unless ordered by
a court) shall be made by the Company only as authorized in the specific case
upon a determination, in accordance with the procedures set forth in Section 3,
that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct set forth in such
Sections 2.1 and 2.2. Subject to Section 3.3, such determination shall be made
(1) by the board of directors of the Company by a majority vote of a quorum
consisting of directors who were not parties to such action, suit or proceeding,
or (2) if such a quorum is not obtainable, or, even if obtainable a quorum of
disinterested directors so directs, by independent legal counsel in a written
opinion, or (3) by the stockholders of the Company.
          2.4. Expenses (including attorneys’ fees) incurred by Indemnitee in
defending any civil, criminal, administrative, or investigative action, suit or
proceeding shall be paid from time to time by the Company in advance of the
final disposition of such action, suit or proceeding, within 14 days after the
receipt by the Company from Indemnitee of a Statement of Undertaking in
substantially the form set forth in Exhibit A, in which Indemnitee (1) states
that Indemnitee has reasonably incurred actual expenses in defending a civil,
criminal, administrative, or investigative action, suit or proceeding and
(2) undertakes to repay such amount if it shall ultimately be determined that
Indemnitee is not entitled to be indemnified by the Company as authorized in
this Section 2.
          2.5. The indemnification and advancement of expenses provided by, or
granted pursuant to, this Section 2 shall not be deemed exclusive of any other
rights to which Indemnitee may be entitled under any bylaw, agreement, vote of
stockholders or disinterested directors, Law or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity while
holding such office, shall continue after Indemnitee has ceased to be a
director, officer, employee or agent of the Company, and shall inure to the
benefit of the heirs, executors and administrators of Indemnitee.
          2.6. The termination of any action, suit or proceeding by judgment,
order, settlement or conviction or upon a plea of nolo contendere or its
equivalent shall not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.
     3. Determination of Right to Indemnification. For the purpose of making the
determination of whether to indemnify Indemnitee in a specific case under
Section 2.3, the board of directors of the Company, independent legal counsel or
stockholders, as the case may be, shall make the determination in accordance
with the following procedures:

-2-



--------------------------------------------------------------------------------



 



 
          3.1. Indemnitee shall submit to the board of directors a Statement of
Request for Indemnification in substantially the form set forth in Exhibit B, in
which Indemnitee states that Indemnitee has met the applicable standard of
conduct set forth in Sections 2.1 and 2.2.
          3.2. Indemnitee’s submission of a Statement of Request for
Indemnification to the board of directors shall create a rebuttable presumption
that Indemnitee has met the applicable standard of conduct set forth in
Sections 2.1 and 2.2 and, therefore, is entitled to indemnification under
Section 2. The board of directors, independent legal counsel or stockholders, as
the case may be, shall determine, within 45 days after submission of the
Statement of Request for Indemnification, specifically that Indemnitee is so
entitled, unless it or they shall possess clear and convincing evidence to rebut
the foregoing presumption, which evidence shall be disclosed to Indemnitee with
particularity in a sworn written statement signed by all persons who
participated in the determination and voted to deny indemnification.
          3.3. At Indemnitee’s option, Indemnitee may elect that the
determination as to indemnification is to be made by Independent Counsel (as
defined below), in which event the Independent Counsel shall be selected by
Indemnitee, and Indemnitee shall give written notice to the Company
(“Independent Counsel Notice”) within 10 days after the delivery of the
Statement of Request for Indemnification advising it of the identity of the
Independent Counsel so selected (unless Indemnitee shall request in the
Independent Counsel Notice that such selection be made by the board of directors
of the Company), in which event the Company shall give written notice to
Indemnitee within 10 days after receipt of Indemnitee’s Independent Counsel
Notice advising Indemnitee of the identity of the Independent Counsel so
selected). In either event, Indemnitee or the Company, as the case may be, may,
within seven days after such written notice of selection shall have been given,
deliver to the Company or to Indemnitee, as the case may be, a written objection
to such selection. Any objection to selection of Independent Counsel pursuant to
this Section 3.3 may be asserted only on the ground that the Independent Counsel
so selected does not meet the requirements of the definition of “Independent
Counsel” below, and the objection shall set forth with particularity the factual
basis of such assertion. If such written objection is timely made, the
Independent Counsel so selected may not serve as Independent Counsel unless and
until a court has determined that such objection is without merit. In the event
of a timely written objection to a choice of Independent Counsel, the party
originally selecting the Independent Counsel shall have seven days to make an
alternate selection of Independent Counsel and to give written notice of such
selection to the other party, after which time such other party shall have seven
days to make a written objection to such alternate selection. If, within 45 days
after submission by Indemnitee of a Statement of Request for Indemnification
pursuant to Section 3.1 hereof, no Independent Counsel shall have been selected
and not objected to, either the Company or Indemnitee may petition a court of
competent jurisdiction (the “Court”) for resolution of any objections that shall
have been made by the Company or Indemnitee to the other’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the Court or by such other person as the Court shall
designate, and the person with respect to whom an objection is so resolved or
the person so appointed shall act as Independent Counsel for purposes of the
determination to be made under Section 2.3 hereof. The Company shall pay any and
all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with acting pursuant

-3-



--------------------------------------------------------------------------------



 



 
to hereto and provide such person with appropriate indemnification, and the
Company shall pay all reasonable fees and expenses incident to the procedures of
this Section 3.3, regardless of the manner in which such Independent Counsel was
selected or appointed. The rights and obligations of the parties under this
Section 3.3 shall be subject to, and shall be given effect only to the extent
permitted by, applicable Law.
          3.4. If the person or persons empowered or selected under this
Agreement to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within 45 days after receipt by the Company of the
Statement of Request for Indemnification by Indemnitee therefor (or, if the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 3.3 of this Agreement, and such determination shall
not have been made and delivered in written opinion within 90 days after
(i) such Independent Counsel’s being appointed, (ii) the overruling by the Court
of objections to such Counsel’s selection or (iii) expiration of all periods for
the Company or Indemnitee to object to such Counsel’s selection), the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent a
prohibition of such indemnification under applicable Law; provided, however,
that such 45-day period may be extended for a reasonable time, not to exceed an
additional 30 days, if the person making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating to such
determination; and provided, further, that the 45-day limitation set forth in
this Section 3.4 shall not apply and such period shall be extended as necessary
if Independent Counsel is not to make the determination pursuant to section 3.3
of this Agreement and if within 30 days after receipt by the Company of the
Statement of Request for Indemnification the Board has resolved to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within 90 days after such receipt and such determination is
made thereat, or a special meeting of stockholders is called within 30 days
after such receipt for the purpose of making such determination, such meeting is
held for such purpose within 60 days after having been so called and such
determination is made thereat.
     4. Merger, Consolidation or Change in Control. If the Company is a
constituent corporation in a merger or consolidation, whether the Company is the
resulting or surviving corporation or is absorbed as a result thereof, or if
there is a change in control of the Company, or a sale or other complete
disposition of all or substantially all of the assets of the Company, Indemnitee
shall stand in the same position under this Agreement with respect to the
resulting, surviving, changed or acquiring corporation or other entity as
Indemnitee would have with respect to the Company if its separate existence had
continued or if there had been no change in control of the Company or a sale or
other complete disposition of all or substantially all of the assets of the
Company.
     5. Certain Definitions. For the purposes of this Agreement, the following
terms shall have the indicated meanings and understandings:
          5.1. The term “other enterprise” shall include, among others, employee
benefit plans and civic, non-profit and charitable organizations, whether or not
incorporated.

-4-



--------------------------------------------------------------------------------



 



 
          5.2. The term “fines” shall include any excise taxes assessed on
Indemnitee with respect to any employee benefit plan.
          5.3. The term “serving at the request of the Company” shall include
any service, at the request or with the express or implied authorization of the
Company, as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, which service imposes
duties on, or involves services by, Indemnitee with respect to such corporation,
partnership, joint venture, trust or other enterprise, its participants or
beneficiaries. If Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of such other
enterprise, its participants or beneficiaries, Indemnitee shall be deemed to
have acted in a manner not opposed to the best interests of the Company.
          5.4. The term “change in control” shall include any change in the
ownership of a majority of the outstanding voting securities of the Company or
in the composition of a majority of the members of the board of directors of the
Company.
          5.5. The term “Independent Counsel” means a law firm, or a member of a
law firm, that is experienced in matters of corporation law and neither
contemporaneously is, nor in the five years theretofore has been, retained to
represent: (a) the Company or Indemnitee in any matter material to either such
party, (b) any other party to the proceeding giving rise to a claim for
indemnification hereunder or (c) the beneficial owner, directly or indirectly,
of securities of the Company representing 25% or more of the combined voting
power of the Company’s then outstanding voting securities. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.
     6. Attorneys’ Fees. If Indemnitee institutes any legal action to enforce
Indemnitee’s rights under this Agreement, or to recover damages for breach of
this Agreement, Indemnitee, if Indemnitee prevails in whole or in part, shall be
entitled to recover from the Company all fees and expenses (including attorneys’
fees) incurred by Indemnitee in connection therewith.
     7. Deposit of Funds In Trust. If the Company voluntarily decides to
dissolve or to file a petition for relief under the applicable bankruptcy,
moratorium or similar laws, then not later than 10 days prior to such
dissolution or filing, the Company shall deposit in trust for the sole and
exclusive benefit of Indemnitee a cash amount equal to all amounts previously
authorized to be paid to Indemnitee hereunder, such amounts to be used to
discharge the Company’s obligations to Indemnitee hereunder. Any amounts in such
trust not required for such purpose shall be returned to the Company. This
Section 7 shall not apply to the dissolution of the Company in connection with a
transaction as to which Section 4 applies.
     8. Amendments to Law. This Agreement is intended to provide indemnity to
Indemnitee to the fullest extent allowed under Law, including but not limited to
statutory law and judicial decisions. Accordingly, to the extent permitted by
Law, if the Law permits greater indemnity than the indemnity set forth herein,
or if any amendment is made to any Law

-5-



--------------------------------------------------------------------------------



 



 
expanding the indemnity permissible under Law, the indemnity obligations
contained herein automatically shall be expanded, without the necessity of
action on the part of any party, to the extent necessary to provide to
Indemnitee the fullest indemnity permissible under Law.
     9. Miscellaneous Provisions.
          9.1. This Agreement shall continue for so long as Indemnitee serves as
a director of the Company or as a director, officer, partner, employee, agent or
fiduciary of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise in which the Indemnitee served at the request
of the Company, and thereafter shall survive until and terminate upon the later
to occur of: (a) the final termination of all pending proceedings in respect of
which Indemnitee is granted rights of indemnification or advancement of expenses
hereunder and of any proceeding commenced by Indemnitee relating thereto; or
(b) the expiration of all statutes of limitation applicable to possible claims
arising out of Indemnitee’s services as described above. This Agreement shall be
binding upon the Company and its successors and assigns and shall inure to the
benefit of Indemnitee and Indemnitee’s heirs, executors, legal representatives
and administrators.
          9.2. This Agreement constitutes the full understanding of the parties
and a complete and exclusive statement of the terms and conditions of this
Agreement and supersedes all prior negotiations, understandings and agreements,
whether written or oral, between the parties, their affiliates, and their
respective principals, shareholders, directors, officers, employees, consultants
and agents with respect thereto; provided, however, that no rights of Indemnitee
under any certificate of incorporation, bylaw, insurance policy, Law or other
agreement shall be limited or terminated by this Agreement.
          9.3. No alteration, modification, amendment, change or waiver of any
provision of this Agreement shall be effective or binding on any party hereto
unless the same is in writing and is executed by all parties hereto.
          9.4. If a court of competent jurisdiction declares that any provision
of this Agreement is illegal, invalid or unenforceable, then such provision
shall be modified automatically to the extent necessary to make such provision
fully legal, valid or enforceable. If such court does not modify any such
provision as contemplated herein, but instead declares it to be wholly illegal,
invalid or unenforceable, then such provision shall be severed from this
Agreement, this Agreement and the rights and obligations of the parties hereto
shall be construed as if this Agreement did not contain such severed provision,
and this Agreement otherwise shall remain in full force and effect.
          9.5. This Agreement shall be enforceable by and against the Company,
the Indemnitee and their respective executors, legal representatives,
administrators, heirs, successors and assignees.
          9.6. This Agreement shall be governed by, construed under, and
enforced in accordance with the laws of the State of Delaware without reference
to the conflict-of-laws provisions thereof that would require the application of
another state’s law.

-6-



--------------------------------------------------------------------------------



 



 
          9.7. This Agreement may be executed by the parties hereto in multiple
counterparts, each of which shall be deemed an original for all purposes, and
all of which together shall constitute one and the same instrument.
          9.8. The Company shall be precluded from asserting in any judicial
proceeding commenced under this Agreement that the procedures and presumptions
of this Agreement are not valid, binding and enforceable and shall stipulate in
any such court that the Company is bound by all the provisions of this
Agreement.
          9.9. Unless otherwise expressly provided herein, all notices,
requests, demands, consents, waivers, instructions, approvals and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if personally delivered to or mailed, certified mail return receipt
requested, first-class postage paid, addressed as follows:
If to the Company, to it at:
Pioneer Companies, Inc.
700 Louisiana, Suite 4300
Houston, Texas 77002
Attention: Secretary
If to Indemnitee, to Indemnitee at:
Charles L. Mears
5627 Miramar Drive
Frisco, Texas 75034
or to such other address or to such other addressees as any party shall have
last designated as its address or addressee by notice to the other party. All
notices and other communications given to any party in accordance with the
provisions of this Agreement shall be deemed to have been given when delivered
or sent to the intended recipient thereof in accordance with the provisions of
this Section 9.9.
     The parties hereto have executed this Agreement effective as of May 13,
2004.

            COMPANY:


PIONEER COMPANIES, INC.
      By:   /s/ Michael Y. McGovern       Name:   Michael Y. McGovern     
Title:   President and CEO     

-7-



--------------------------------------------------------------------------------



 



 

            INDEMNITEE:
      /s/ Charles L. Mears       Charles L. Mears           

-8-



--------------------------------------------------------------------------------



 



 
EXHIBIT A
STATEMENT OF UNDERTAKING

         
STATE OF
      §
 
       
 
      §
COUNTY OF
      §
 
       

     I, Charles L. Mears, being first duly sworn, depose and say as follows:
     1. This Statement of Undertaking is submitted pursuant to the Indemnity
Agreement dated March 14, 2002, between Pioneer Companies, Inc., a Delaware
corporation (“Company”), and me.
     2. I am requesting the advancement of certain actual expenses that I have
reasonably incurred in defending a civil or criminal action, suit or proceeding
by reason of the fact that I am or was a director, officer, employee or agent of
the Company or I am serving or have served at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise.
     3. I hereby undertake to repay this advancement of expenses if it is
ultimately determined that I am not entitled to be indemnified by the Company.
     4. I am requesting the advancement of expenses in connection with the
following action, suit or proceeding:
     I have executed this Statement of Undertaking on ____________.

     
 
   
 
   
 
  Charles L. Mears

     Subscribed and sworn to before me on ____________.

     
 
   
 
   
 
  Notary Public in and for said state and county
 
  My commission expires:____________

-9-



--------------------------------------------------------------------------------



 



 
EXHIBIT B
STATEMENT OF REQUEST FOR INDEMNIFICATION

         
STATE OF
      §
 
       
 
      §
COUNTY OF
      §
 
       

     I, Charles L. Mears, being first duly sworn, depose and say as follows:
     1. This Statement of Request for Indemnification is submitted pursuant to
the Indemnity Agreement dated May 13, 2004, between Pioneer Companies, Inc., a
Delaware corporation (“Company”), and me.
     2. I am requesting indemnification against expenses (including attorneys’
fees) and, with respect to any action not by or in the right of the Company,
judgments, fines and amounts paid in settlement, all of which have been actually
and reasonably incurred by me in connection with a certain action, suit or
proceeding to which I am a party or am threatened to be made a party by reason
of the fact that I am or was a director, officer, employee or agent of the
Company or I am serving or have served at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise.
     3. With respect to all matters related to any such action, suit or
proceeding, I acted in good faith and in a manner I reasonably believed to be in
or not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, I had no reason to believe that my conduct was
unlawful.
     4. I am requesting indemnification in connection with the following suit,
action or proceeding:
     I have executed this Statement of Request for Indemnification on
____________.

     
 
   
 
   
 
  Charles L. Mears

-10-



--------------------------------------------------------------------------------



 



     Subscribed and sworn to before me on ____________.

     
 
   
 
   
 
  Notary Public in and for said state and county
 
  My Commission expires:____________

 